     Case: 1:21-cv-00596 Document #: 1 Filed: 02/02/21 Page 1 of 26 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS


NORTHWESTERN UNIVERSITY,
              Plaintiff,
      v.                                              Case No. 1:21-cv-00596

FANUC CORPORATION and FANUC                           JURY TRIAL DEMANDED
AMERICA CORP.,

              Defendants.




                      COMPLAINT FOR PATENT INFRINGEMENT

      1.      Plaintiff Northwestern University (“Northwestern”) brings this action for

infringement of U.S. Patent Numbers 6,928,336, 6,907,317, and 7,120,508 (collectively the

“patents at issue”), which claim groundbreaking intelligent assist systems in the field of

collaborative robotics. Northwestern demands a trial by jury on all issues so triable and, for its

complaint against defendants Fanuc Corporation and Fanuc America Corporation (collectively

the “Fanuc Defendants”), alleges as follows:

                                         THE PARTIES

      2.      Northwestern is a private, not-for-profit institution of higher education and research

organized and existing under the laws of Illinois, with a principal place of business at 633 Clark

Street, Evanston, Illinois, 60208. Northwestern is the owner and assignee of the patents at issue.

      3.      Upon information and belief, Defendant Fanuc Corporation is a corporation

organized and existing under the laws of Japan, with a principal place of business at Oshino-mura,

Minamitsuru-gun, Yamanashi Prefecture 401-0597, Japan.



                                                1
     Case: 1:21-cv-00596 Document #: 1 Filed: 02/02/21 Page 2 of 26 PageID #:2




       4.      Upon information and belief, Defendant Fanuc America Corporation is a

corporation organized and existing under the laws of Delaware, with a principal place of business

at 3900 West Hamlin Road, Rochester Hills, Michigan, 68309. Fanuc America Corporation

maintains its Midwest Regional offices at 1800 Lakewood Blvd, Hoffman Estates, Illinois, 60192.

                                   JURISDICTION AND VENUE

       5.      This lawsuit is an action for patent infringement arising under the patent laws of

the United States, Title 35, of the United States Code.

       6.      This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

       7.      Fanuc Corporation is subject to jurisdiction in the United States, and specifically in

Illinois, under Fed. R. Civ. P. 4(k)(2). Fanuc has contacts with the United States that include, inter

alia, advertising, offering to sell, and/or selling their products and software throughout the United

States, including in Illinois and this District.

       8.      This Court has personal jurisdiction over Fanuc America Corporation because,

among other things, Fanuc America Corporation maintains a place of business (its Midwest

Regional Offices), sales presence, and physical location in this District and is thus subject to

personal jurisdiction in the state.

       9.      This Court has personal jurisdiction over the Fanuc Defendants because, among

other things, they have directly or through their agents and/or intermediaries, committed acts

within Illinois giving rise to this action and/or have established minimum contacts with Illinois

such that the exercise of jurisdiction would not offend traditional notions of fair play and justice.

       10.     In particular, on information and belief, the Fanuc Defendants, directly and/or

through their agents and/or intermediaries, make, use, import, offer for sale, sell, and/or advertise

their products and affiliated services in Illinois.



                                                      2
     Case: 1:21-cv-00596 Document #: 1 Filed: 02/02/21 Page 3 of 26 PageID #:3




       11.     Further, on information and belief, the Fanuc Defendants have placed, and continue

to place, infringing products into the stream of commerce, via an established distribution channel,

with the knowledge and/or understanding that such products are sold in the United States,

including in Illinois and in this District.

       12.     On information and belief, the Fanuc Defendants have derived substantial revenue

from their infringing activity occurring in Illinois and this District and/or should reasonably

expect their actions to have consequences in Illinois.

       13.     In addition, on information and belief, the Fanuc Defendants have knowingly

induced, and continue to knowingly induce, infringement within this District by advertising,

marketing, offering for sale, and/or selling devices containing infringing functionality within this

District to at least resellers, distributors, customers, and/or other end users, and by providing

instructions, user manuals, advertising, and/or marketing materials that facilitate, direct, or

encourage the use of infringing functionality with knowledge thereof.

       14.     The Fanuc Defendants have committed patent infringement in Illinois that has led

to foreseeable harm and injury to Northwestern.

       15.     Venue is proper in the Northern District of Illinois under 28 U.S.C. §§ 1391 and

1400(b) because the Fanuc Defendants either maintain a place of business in the District (e.g.

Fanuc America’s Midwest Regional offices) or are foreign corporations that may be sued in any

judicial district. Moreover, a substantial part of the events and omissions giving rise to the claims

at issue occurred in this District, including sale of the infringing products.

       16.     Venue is proper over Fanuc Corporation is proper in the Northern District of Illinois

under 28 U.S.C. §§ 1391 and 1400(b) because the Fanuc Corporation is a foreign corporation that

may be sued in any judicial district.



                                                  3
     Case: 1:21-cv-00596 Document #: 1 Filed: 02/02/21 Page 4 of 26 PageID #:4




       17.    Venue over Fanuc America Corporation is proper in the Northern District of Illinois

under 28 U.S.C. §§ 1391 and 1400(b) because a substantial part of the events and omissions giving

rise to the claims at issue occurred in this District, including sale of infringing products and the

maintenance of a regional office in this District.

                                         BACKGROUND

       Northwestern University

       18.    Northwestern is a world-renowned research university that fosters and creates

important progress in engineering and applied science. Each year, Northwestern is ranked as one

of the most innovative universities in the U.S. and in the world.

       19.    Northwestern is home to nearly 1,500 research laboratories across two campuses in

the Chicago area. Northwestern’s research laboratories are at the cutting edge of research in many

fields, including medicine, biomedical research, engineering, materials and industrial processes,

software, and therapeutics.

       20.    Much of the research at Northwestern, like the research that led to the patents at

issue in this case, requires significant funding, and is financed by various public and private

sources. The knowledge obtained through Northwestern’s research benefits many people and

organizations around the world, including educators, researchers, employers, employees, and

consumers.

       21.    To    maximize     those   benefits,   Northwestern    sometimes     patents   and/or

commercializes inventions made by its faculty and researchers, and then returns a portion of the

proceeds of those activities to fund further education and research at the University.

       22.    Over the past 15 years, the United States Patent and Trademark Office has awarded

hundreds of patents to Northwestern, thereby recognizing the many discoveries made by its

faculty and staff. These patents span numerous fields and disciplines. Many are based on

                                                 4
     Case: 1:21-cv-00596 Document #: 1 Filed: 02/02/21 Page 5 of 26 PageID #:5




groundbreaking research done at the Robert R. McCormick School of Engineering and Applied

Science.

      23.     Established in 1909, the McCormick School of Engineering is one of twelve

constituent schools at Northwestern. The McCormick School of Engineering offers Doctor of

Philosophy (Ph.D.) and Master of Science (M.S.) programs and houses some of the nation’s top

researchers and brightest students. There are more than 207 full-time faculty on staff at the

McCormick School of Engineering, which budgets more than $1.5 billion a year for its research

efforts and currently ranks 4th in the United States in industrial manufacturing and systems

engineering, according to U.S. News & World Report.

      24.     One of the faculty members at the McCormick School of Engineering is Dr.

Michael A. Peshkin, who is a Professor of Mechanical Engineering and Breed Senior Professor

of Design. Dr. Peshkin is also a fellow of the National Academy of Inventors and a recipient of a

number of teaching and educator awards.

      25.     Dr. Peshkin is a frequent collaborator with Dr. J. Edward Colgate. Dr. Colgate is

also a Professor of Mechanical Engineering at the McCormick School of Engineering and the

recipient of numerous awards and recognitions in the field of mechanical engineering.

      26.     Drs. Peshkin and Dr. Colgate are the inventors on a broad class of intelligent assist

devices known as collaborative robots or “cobots.” Cobots are programmable robotic

manipulators and assist devices that can safely interact with human operators in a shared

workspace. Prior to the invention of the cobots in the laboratory of Drs. Peshkin and Colgate, the

word “cobot” did not exist. Now, according to the Wall Street Journal, the word is one “you’ll

need to know” for the “glossary of the future.”




                                                  5
     Case: 1:21-cv-00596 Document #: 1 Filed: 02/02/21 Page 6 of 26 PageID #:6




       Cobots

       27.      Drs. Peshkin and Colgate presented the first academic paper on cobots at the

Proceedings of the IEEE International Conference on Robotics and Automation in April of 1996.

The paper, titled “Nonholonomic Haptic Display,” won the Best Conference Paper award.

       28.      The first patent applications covering first-generation cobots were filed in 1996 and

1997 and resulted in the issuance of United States Patent Nos. 5,923,139 and 5,952,796,

respectively.

       29.      First-generation cobots were passive devices that assured safe human-robot

interactions by having no internal source of motive power and more limited range of motion,

accomplished through the use of nonholonomic joints and transmission elements that created

programmable constraints.

       30.      Drs. Peshkin and Colgate, along with others, developed a second generation of

intelligent assist devices. Unlike first-generation cobots, these computer-controlled devices could

be either active or passive, and used sophisticated sensors, controls, and motor technology to

allow human operators to position loads with greater degrees of freedom, speed, precision, and

ease. And importantly, these new devices contained a modular architecture of programmable

components coordinated through digital communication links that allowed for the creation of

bespoke intelligent assist devices able to adapt to a variety of applications.

       31.      Work on these second-generation intelligent assist devices is protected by

numerous United States patents, including the patents at issue in this case.

       32.      The patents at issue, U.S. Patent Nos. 6,928,336, 6,907,317, and 7,120,508, disclose

an architecture, configuration system, and multi-functional hub for intelligent assist systems.

These patents are attached as Exhibits 1-3.



                                                  6
     Case: 1:21-cv-00596 Document #: 1 Filed: 02/02/21 Page 7 of 26 PageID #:7




       33.     The patents at issue are the result of the work of all named inventors on intelligent

assist systems with a modular architecture. The importance of these contributions to the design

and creation of cobot systems, as disclosed and claimed in the ’336, ’317, and ’508 patents, was

widely recognized in the engineering community, including by industrial robotics manufacturers

such as the Fanuc Defendants, whose products incorporate Northwestern’s innovations.

       The Fanuc Defendants’ Infringing Products

       34.     Fanuc Corporation is a multi-national manufacturer of industrial robots and

solutions for factory automation that conducts business throughout the world through a number

of subsidiaries.

       35.     On information and belief, Fanuc Corporation conducts business in the United

States through its wholly owned subsidiary, Fanuc America Corporation.

       36.     Collectively, the Fanuc Defendants design, develop, manufacture, market, and sell

robots intended to be used in collaboration with humans, including the CR and CRX Series of

collaborative robots; the LR Mate Series, M Series (including the M-10, M-20, M-410, M-710iC,

M-900, and M-2000iA Series), and R Series (including the R-1000iA and R2000 Series) of

articulated robots; the Series 30i/31i/32i, Series 0i, Power Motion i-A, and Series 35i controllers;

and the iPendant Touch, CRX Tablet Teach Pendant, Intelligent Human Machine Interface

(iHMI) and iH Pro panels, pendants and interfaces that are designed for use with various Fanuc

controllers (the “Accused Products”).

       37.     On information and belief, each of the Accused Products are designed to be used in

close proximity with humans and contain, or are designed to work in conjunction with, a robotic

arm, a control box, and a multi-function hub, in addition to the Fanuc Defendants’ robot software.

       38.     On information and belief, the Fanuc Defendants began commercial marketing of

CR and CRX Series in 2015.
                                                 7
     Case: 1:21-cv-00596 Document #: 1 Filed: 02/02/21 Page 8 of 26 PageID #:8




       39.     On information and belief, the Fanuc Defendants began commercial marketing of

their articulated robots in 2016, including:

               a. LR Mate Series;

               b. M Series (including the M-1iA, M-2iA, M-3iA, M-10, M-20, M-410, M-710iC,

                   M-900, and M-2000iA Series); and

               c. R Series (including the R-1000iA and R2000 Series).

       40.     The Fanuc Defendants are involved in the sale and/or importation into the United

States of cobot systems, including but not limited to the systems and architecture for providing

modular intelligent assist systems and hubs for modular intelligent assist systems. The Fanuc

Defendants’ cobot systems embody and/or use the patented systems, configuration systems, and

multi-function hub at issue in this case.

       41.     On information and belief, the Fanuc Defendants designed, developed, made, and

sold infringing cobot systems despite having knowledge of the Northwestern patents at issue

based, at a minimum, on its own patent prosecution activities wherein the patents at issue were

cited as prior art, including but not limited to the ’317 patent.

       42.     Furthermore, the Fanuc Defendants had knowledge of the patents at issue by virtue

of its receipt of a letter from Northwestern’s counsel notifying the Fanuc Defendants of their

infringing conduct.

                                   FIRST CAUSE OF ACTION

                                (Infringement of the ’336 Patent)

       43.     Northwestern incorporates by reference its allegations in Paragraphs 1-42 as if fully

restated herein.

       44.     On August 9, 2005, the United States Patent and Trademark Office lawfully issued

the ’336 patent, entitled “System and Architecture for Providing a Modular Intelligent Assist

                                                  8
     Case: 1:21-cv-00596 Document #: 1 Filed: 02/02/21 Page 9 of 26 PageID #:9




System.” All rights, title, and interest in and to the ’336 patent have been assigned to

Northwestern, which is the sole owner of the ’336 patent.

       45.    The ’336 patent is valid and enforceable. The invention of the ’336 patent addressed

concerns specific to cobots—the need for natural and intuitive control of a payload by a human

operator through easy and safe interactions with a powered robot. The ’336 patent improved on

the first generation of cobots by, among other things, claiming a novel modular architecture for a

cobot that allows for wide flexibility and variability.

       46.    The Fanuc Defendants have directly, literally under 35 U.S.C. § 271(a), and/or

equivalently under the doctrine of equivalents, infringed the ’336 patent, by making, using,

selling, and/or offering to sell in the United States, and/or importing into the United States,

without license or authority, the Accused Products.

       47.    The Accused Products meet each and every element of one or more claims of the

’336 patent. By way of illustration only, the Fanuc Defendants’ Accused Products meet each and

every element of claim 1 of the ’336 patent.

       48.    Independent claim 1 of the ’336 patent recites:

              An intelligent assist system having a modular architecture, comprising:

              a motion module for supporting and moving a payload;

              a plurality of computational nodes, at least one of the plurality of computational
              nodes being configured to control the motion module; and

              a plurality of communication links, at least one of the plurality of communication
              links being between two of the plurality of computational nodes to carry
              information between the nodes to actuate the motion module.

       49.    As depicted below and described on the Fanuc website, the Fanuc Defendants

describe the Accused Products as intelligent assist systems. For example, they describe the CR

and CRX Series cobots, as robots that “directly collaborate with people” and are designed to work


                                                 9
    Case: 1:21-cv-00596 Document #: 1 Filed: 02/02/21 Page 10 of 26 PageID #:10




“side-by-side with humans without the need for safety fences.” Notably, the Fanuc Defendants

market these robots as creating “safe collaboration” through features such as safe contact stop

sensor technology and customizable speed and safety settings that “allow[] the freedom to do

more with shared workspaces.”




See,   e.g.,   Collaborative   Robot   Fanuc    CR   Series   Cobots,   available   online   at

https://www.fanucamerica.com/products/robots/series/collaborative-robot (last visited January

31, 2021) (Exhibit 4).

       50.     The Fanuc Defendants’ Accused Products have a modular architecture comprising

at least one articulated robot arm, a control box, and pendant or human-machine interface, as

depicted below with regard to the CRX Series robots. This architecture allows for customization

and rapid update of software to allow greater flexibility and additional automation of the

intelligent assist device.




                                               10
       Case: 1:21-cv-00596 Document #: 1 Filed: 02/02/21 Page 11 of 26 PageID #:11




See, e.g., CRX Collaborative Robot Series, available online at https://crx.fanucamerica.com/ (last

visited January 31, 2021) (Exhibit 5).

         51.      In addition, the Fanuc Defendants advertise that their cobots are the only robots

with easy “plug-and-play” functionality with other off-the-shelf Fanuc sensors and devices, a

feature made possible by the modular architecture of the Series.




See,      e.g.,     Industrial    Robots      for        manufacturing,   available   online     at

https://www.fanucamerica.com/products/robots (last visited January 31, 2021) (Exhibit 6).

         52.      In the Fanuc Defendants’ Accused Products, the articulated robot arm comprises a

motion module, or alternatively is comprised of multiple motion modules, each of which contain

at least one actuator. The robot arm can support and move a payload, as described below with the

CR Series and R Series:

         CR Series:




                                                    11
       Case: 1:21-cv-00596 Document #: 1 Filed: 02/02/21 Page 12 of 26 PageID #:12




See Exhibit 4.

         R Series:




See,       e.g.,       Fanuc      R-2000       Series     Robots,      available     online      at

https://www.fanucamerica.com/products/robots/series/r-2000 (last visited January 31, 2021)

(Exhibit 7).

         53.       Upon information and belief, the articulated robot arm, the control box, and the

pendant and/or human-machine interface of the Fanuc Defendants’ Accused Products each contain

one or more computational nodes. At least one of the computational nodes is configured to control

the articulated robot arm. The computational nodes further comprise a programmable logic device

and execute motion control algorithms, including automatic motion control algorithms.

         54.       On information and belief, there are communication links between the

computational node(s) of the robot arm, control box, and the pendant and/or human-machine

interface of the Fanuc Defendants’ Accused Prdocuts, including at least one node that actuates

the motion module.

         55.       The Fanuc Defendants’ Accused Products also include various sensors that are

embedded in the articulated robot arm. Each sensor is itself a computational node. Examples of

such sensors include torque, force, and motion sensors.

                                                  12
   Case: 1:21-cv-00596 Document #: 1 Filed: 02/02/21 Page 13 of 26 PageID #:13




See,   e.g.,   Fanuc     Robots    Product     Overview,     available   online    at    https://se-

pdf.s3.amazonaws.com/pdf/2497/1.pdf (last visited January 31, 2021) (Exhibit 8).

       56.     On information and belief, the computational nodes on the Fanuc Defendants’

Accused Products are connected by a plurality of communication links. At least one of the

communication links carries information between the nodes to actuate the articulated robot arm,

as advertised below with the arm air, I/O, and ethernet capabilities of the CR Series.




                                               13
    Case: 1:21-cv-00596 Document #: 1 Filed: 02/02/21 Page 14 of 26 PageID #:14




       57.    In violation of 35 U.S.C. § 271(b), the Fanuc Defendants have been and are

indirectly infringing the ’336 patent by inducing infringement of this patent by others who use the

Fanuc Defendants’ Accused Products.

       58.    The Fanuc Defendants’ affirmative acts of making, selling, and offering to sell its

services and/or products, or components thereof, cause the Fanuc Defendants’ Accused Products

to be used in a manner that infringes the ’336 patent.

       59.    The Fanuc Defendants further provide guidance and instruction to third parties to

use the Accused Products in their normal and customary way to infringe the ’336 patent.

       60.    The Fanuc Defendants specifically intend that its customers infringe the ’336

patent. The Fanuc Defendants perform the acts that constitute induced infringement with

knowledge of the ’336 patent and with knowledge or willful blindness that the induced acts would

constitute infringement.

       61.    In violation of 35 U.S.C. § 271(c), the Fanuc Defendants have been and are

indirectly infringing the ’336 patent by contributing to the infringement of this patent by others,

such as the Fanuc Defendants’ customers, in the United States.

       62.    The Fanuc Defendants offered to sell and have sold in the United States, and

imported into the United States, the Accused Products, which are a material part of the invention

of the ’336 patent. The Fanuc Defendants know that the Accused Products are especially made or

especially adapted for an infringing use, and not a staple article or commodity of commerce

suitable for substantial non-infringing use.

       63.    The Fanuc Defendants have had actual notice of the ’336 patent no later than May

5, 2020, when counsel for Northwestern sent the Fanuc Defendants a letter identifying the ’336

patent and Accused Products that infringe the ’336 patent.



                                               14
    Case: 1:21-cv-00596 Document #: 1 Filed: 02/02/21 Page 15 of 26 PageID #:15




       64.     The Fanuc Defendants willfully infringe the ’336 patent by deliberately engaging

in acts of infringement on an ongoing basis with knowledge of the ’336 patent.

                                 SECOND CAUSE OF ACTION

                                (Infringement of the ’317 Patent)

       65.     Northwestern incorporates by reference its allegations in Paragraphs 1-64 as if fully

restated herein.

       66.     On June 14, 2005, the United States Patent and Trademark Office issued the ’317

patent, entitled “Hub for a Modular Intelligent Assist System.” All rights, title, and interest in and

to the ’317 patent have been assigned to Northwestern, which is the sole owner of the ’317 patent.

       67.     The ’317 patent is valid and enforceable. The invention of the ’336 patent addressed

concerns specific to cobots—the need for natural and intuitive control of a payload by a human

operator through easy and safe interactions with a powered robot. The ’317 patent improves on

the first generation of cobots by, among other things, claiming a hub for an intelligent assist

system, which controls the systems and helps impart wider flexibility and variability.

       68.     The Fanuc Defendants have directly, literally under 35 U.S.C. § 271(a), and/or

equivalently under the doctrine of equivalents, infringed the ’317 patent, by making, using,

selling, and/or offering to sell in the United States, and/or importing into the United States,

without license or authority, the Accused Products.

       69.     The Accused Products meet each and every element of one or more claims of the

’317 patent. By way of illustration only, the Fanuc Defendants’ Accused Products meet each and

every element of claim 1 of the ’317 patent.

       70.     Independent claim 1 of the ’317 patent recites:

               A multi-function hub for use in an intelligent assist system, the multi-function hub
               comprising:


                                                 15
    Case: 1:21-cv-00596 Document #: 1 Filed: 02/02/21 Page 16 of 26 PageID #:16




              a physical interface configured and arranged to be a central interface point for an
              operator;

              a computational node disposed on the physical interface, the computational node
              comprising programmable logic for implementing program controlled functions;
              and

              an input/output (“I/O”) interface for interfacing with an information network and
              disposed on the physical interface, the I/O interface being adapted to
              communicate with the computational node on the physical interface and at least
              one computational node disposed on the other module via a common data link,
              and the I/O interface uses a digital communication protocol to communicate with
              the computational node on the other module via the common data link.

      71.     On information and belief and as depicted below, the Fanuc Defendants make, use,

and sell several multi-function hubs for use with the Accused Products, including but not limited

to the iPendant Touch and the CRX Tablet Teach Pendant pendants; the iHMI and Panel iH Pro

human-machine interfaces; and the Series 30i/31i/32i-Model, Series 0i-Model, Power Motion i-

A, and Series 35i-Model controllers and CNCs.

      72.     The Fanuc Defendants’ multi-function hubs contain a physical interface configured

and arranged to be a central point for a user to interface with the computational nodes of the cobot

system, including the control box and the articulated robot arm, as depicted below with the

iPendant Touch and iHMI.




                                                16
    Case: 1:21-cv-00596 Document #: 1 Filed: 02/02/21 Page 17 of 26 PageID #:17




       iPendant Touch:




See,      e.g.,     New        Fanuc       iPendant    touch,     available     online      at

https://www.fanuc.eu/ua/en/robots/accessories/robot-controller-and-connectivity/ipendant-touch

(last visited January 31, 2021) (Exhibit 9).

       iHMI:




                                               17
    Case: 1:21-cv-00596 Document #: 1 Filed: 02/02/21 Page 18 of 26 PageID #:18




See, e.g., Fanuc iHMI Intelligent Human Machine Interface, available online at

https://www.fanuc.eu/ua/en/cnc/ihmi (download flyer) (last visited January 31, 2021) (Exhibit 10).

       73.     On information and belief, the physical interface of the iPendant Touch and CRX

Tablet Teach Pendant, as well as the iHMI and Panel iH Pro for use with various Fanuc controllers

and CNCs, contain at least one computational node.

       74.     The Fanuc Defendants’ iPendant Touch, CRX Tablet Teach Pendant, iHMI and

Panel iH Pro for use with various Fanuc controllers and CNCs, were designed to master even

complex operating tasks easily with an intuitive user interface. To do so, these multi-function

hubs are suitable for use in a wide variety of languages for operation and programming. And on

information and belief, each hub offers suitable programable logic that can be used to create

complex and customized programs for various functions, including motion and tasks to be

completed by the robot arm.




See, e.g., Exhibit 9.

       75.     The iPendant Touch, CRX Tablet Teach Pendant, as well as iHMI and Panel iH Pro

for use with various Fanuc controllers and CNCs, contain an input/output interface for interacting

with an information network that is disposed on the physical interface of the hub.

       76.     On information and belief, the input/output interface on these multi-function hubs

is adapted to communicate with the computational node on the physical interface of the hub and

                                               18
    Case: 1:21-cv-00596 Document #: 1 Filed: 02/02/21 Page 19 of 26 PageID #:19




at least one computational node disposed on the robot arm, CNC or controller through a common

data link.

       77.    On information and belief, the multi-function hubs use a digital communication

protocol to communicate via the common data link.

       78.    In violation of 35 U.S.C. § 271(b), the Fanuc Defendants have been and are

indirectly infringing the ’317 patent by inducing infringement of this patent by others who use the

Fanuc Defendants’ Accused Products.

       79.    The Fanuc Defendants’ affirmative acts of making, selling, and offering to sell its

services and/or products, or components thereof, cause the Fanuc Defendants’ Accused Products

to be used in a manner that infringes the ’317 patent.

       80.    The Fanuc Defendants further provide guidance and instruction to third parties to

use the Accused Products in their normal and customary way to infringe the ’317 patent.

       81.    The Fanuc Defendants specifically intend that its customers infringe the ’317

patent. The Fanuc Defendants perform the acts that constitute induced infringement with

knowledge of the ’317 patent and with knowledge or willful blindness that the induced acts would

constitute infringement.

       82.    In violation of 35 U.S.C. § 271(c), the Fanuc Defendants have been and are

indirectly infringing the ’317 patent by contributing to the infringement of this patent by others,

such as the Fanuc Defendants’ customers, in the United States.

       83.    The Fanuc Defendants offered to sell and have sold in the United States, and

imported into the United States, the Accused Products, which are a material part of the invention

of the ’317 patent. The Fanuc Defendants know that the Accused Products are especially made or




                                               19
    Case: 1:21-cv-00596 Document #: 1 Filed: 02/02/21 Page 20 of 26 PageID #:20




especially adapted for an infringing use, and not a staple article or commodity of commerce

suitable for substantial non-infringing use.

       84.    The Fanuc Defendants have had actual notice of the ’317 patent no later than May

22, 2007, when it was cited to the United States Patent and Trademark Office as relevant prior art

to U.S. Patent No. 7,221,119, titled “Robot System” and assigned to Fanuc Ltd.

       85.    The Fanuc Defendants willfully infringe the ’317 patent by deliberately engaging

in acts of infringement on an ongoing basis with knowledge of the ’317 patent.

                                  THIRD CAUSE OF ACTION

                               (Infringement of the ’508 Patent)

       86.    Northwestern incorporates by reference its allegations in Paragraphs 1-85 as if fully

restated herein.

       87.    On October 10, 2006, the United States Patent and Trademark Office issued the

’508 patent, entitled “System and Architecture for Providing a Modular Intelligent Assist

System.” All rights, title, and interest in and to the ’508 patent have been assigned to

Northwestern, which is the sole owner of the ’508 patent.

       88.    The ’508 patent is valid and enforceable. The invention of the ’336 patent addressed

concerns specific to cobots—the need for natural and intuitive control of a payload by a human

operator through easy and safe interactions with a powered robot. The ’508 patent improves on

the first generation of cobots by, among other things, claiming a configuration system for an

intelligent assist system, which allows a human user to interact and use the cobot system.

       89.    The Fanuc Defendants have directly, literally under 35 U.S.C. § 271(a), and/or

equivalently under the doctrine of equivalents, infringed the ’508 patent, by making, using,

selling, and/or offering to sell in the United States, and/or importing into the United States,

without license or authority, the Accused Products.

                                               20
   Case: 1:21-cv-00596 Document #: 1 Filed: 02/02/21 Page 21 of 26 PageID #:21




         90.   The Accused Products meet each and every element of one or more claims of the

’508 patent. By way of illustration only, the Fanuc Defendants’ Accused Products meet each and

every element of claim 1 of the ’508 patent.

         91.   Independent claim 1 of the ’508 patent recites:

               A configuration system for an intelligent assist system, the intelligent assist
               system comprising a module, and a computational node on the module, the
               configuration system comprising:

               a host computer system capable of executing a stored program, the host computer
               system being in communication with the computational node via a
               communication link;

               a graphical user interface enabling the user to manipulate objects related to the
               module or the computational node; and

               a plurality of visual indicators corresponding to a status of the module, the
               computational node, or the communication link.

         92.   On information and belief, the Fanuc Defendants make, use, and sell several

configuration systems known as controllers or computer numerical controls (“CNCs”) for use

with the Accused Products, including but not limited to include the Series 30i/31i/32i-Model

CNCs, Series 0i-Model CNCs, Power Motion i-A CNC, and Series 35i-Model CNCs—as well as

their accompanying pendants and human-machine interfaces, such as the iPendant Touch, the

CRX Tablet Teach Pendant, the iHMI, and the Panel iH Pro. The Controller R-30iB is depicted

below.




                                                 21
    Case: 1:21-cv-00596 Document #: 1 Filed: 02/02/21 Page 22 of 26 PageID #:22




See,     e.g.,       Fanuc       R-30iB      Plus      controller,     available    online      at

https://www.fanuc.eu/pl/en/robots/accessories/robot-controller-and-connectivity        (download

flyer) (last visited January 31, 2021) (Exhibit 11).

       93.       On information and belief, the Fanuc Defendants’ controllers and CNCs, as well as

their accompanying pendants and human machine interfaces, are computer systems that are

designed to communicate with, operate, and monitor the Fanuc Defendants’ cobot systems,

including the robot arm and multi-function hubs.

       94.       The Fanuc Defendants’ controllers and CNCs, as well as their accompanying

pendants and human machine interfaces, contain modular hardware and an open, PC-based

software architecture that is capable of executing a stored program.




                                                22
    Case: 1:21-cv-00596 Document #: 1 Filed: 02/02/21 Page 23 of 26 PageID #:23




      95.     On information and belief, the Fanuc Defendants’ controllers and CNCs, as well as

their accompanying pendants and human machine interfaces, contain communication links

between the controller and CNC, the robot arm, and/or the pendant and human machine interface

that enables communication between the controller and CNC and other modules and their

associated computational nodes.

      96.     On information and belief, the Fanuc Defendants’ controllers and CNCs, as well as

their accompanying pendants and human machine interfaces, contain a graphical user interface

that enables a user to manipulate objects related to the articulated robot arm or related to a

computational node located on the arm, including a built-in 3D interface and/or manual guide.

      97.     On information and belief, the Fanuc Defendants’ controllers and CNCs, as well as

their accompanying pendants and human machine interfaces, provide a plurality of indicators

corresponding to the status of the articulated robot arm, a computational node on the arm, or the

communication link between the controller, multi-function hub, and/or the arm.

      98.     On information and belief, the Fanuc Defendants’ controllers and CNCs, as well as

their accompanying pendants and human machine interfaces, facilitate the computational nodes’

execution of motion control algorithms by the robot arm, including automatic motion control

algorithms.

      99.     In violation of 35 U.S.C. § 271(b), the Fanuc Defendants have been and are

indirectly infringing the ’508 patent by inducing infringement of this patent by others who use the

Fanuc Defendants’ Accused Products.

      100.    The Fanuc Defendants’ affirmative acts of making, selling, and offering to sell its

services and/or products, or components thereof, cause the Fanuc Defendants’ Accused Products

to be used in a manner that infringes the ’508 patent.



                                               23
    Case: 1:21-cv-00596 Document #: 1 Filed: 02/02/21 Page 24 of 26 PageID #:24




       101.   The Fanuc Defendants further provide guidance and instruction to third parties to

use the Accused Products in their normal and customary way to infringe the ’508 patent.

       102.   The Fanuc Defendants specifically intend that its customers infringe the ’508

patent. The Fanuc Defendants perform the acts that constitute induced infringement with

knowledge of the ’508 patent and with knowledge or willful blindness that the induced acts would

constitute infringement.

       103.   In violation of 35 U.S.C. § 271(c), the Fanuc Defendants have been and are

indirectly infringing the ’508 patent by contributing to the infringement of this patent by others,

such as the Fanuc Defendants’ customers, in the United States.

       104.   The Fanuc Defendants offered to sell and have sold in the United States, and

imported into the United States, the Accused Products, which are a material part of the invention

of the ’508 patent. The Fanuc Defendants know that the Accused Products are especially made or

especially adapted for an infringing use, and not a staple article or commodity of commerce

suitable for substantial non-infringing use.

       105.   The Fanuc Defendants have had actual notice of the ’508 patent no later than May

5, 2020, when counsel for Northwestern sent the Fanuc Defendants a letter identifying the ’508

patent and Accused Products that infringe the ’508 patent.

       106.   The Fanuc Defendants willfully infringe the ’508 patent by deliberately engaging

in acts of infringement on an ongoing basis with knowledge of the ’508 patent.

                                     PRAYER FOR RELIEF

       WHEREFORE, Northwestern respectfully requests that this Court:

       a. enter a judgment that the Fanuc Defendants infringe each of the asserted patents;

       b. order an award of damages to Northwestern in an amount adequate to compensate

          Northwestern for the Fanuc Defendants’ infringement, said damages to be no less than
                                               24
Case: 1:21-cv-00596 Document #: 1 Filed: 02/02/21 Page 25 of 26 PageID #:25




     a reasonable royalty;

  c. enter a judgment that the infringement was willful and treble damages under 35 U.S.C.

     § 284;

  d. order an accounting to determine the damages to be awarded to Northwestern as a result

     of the Fanuc Defendants’ infringement, including an accounting for infringing sales

     not presented at trial and award additional damages for any such infringing sales;

  e. assess pre-judgment and post-judgment interest and costs against the Fanuc

     Defendants, together with an award of such interest and costs, in accordance with 35

     U.S.C. § 284;

  f. render a finding that this case is “exceptional” and award to Northwestern its costs,

     expenses, and reasonable attorneys’ fees, as provided by 35 U.S.C. § 285;

  g. grant other and further relief as the Court may deem proper and just.




                                         25
    Case: 1:21-cv-00596 Document #: 1 Filed: 02/02/21 Page 26 of 26 PageID #:26




                                       JURY DEMAND

       Pursuant to Fed. R. of Civ. P. 38, Northwestern respectfully requests a jury trial on all

issues and claims so triable.




Dated: February 2, 2021                     Respectfully submitted,

                                            NORTHWESTERN UNIVERSITY

                                            By: /s/ Nevin M. Gewertz
                                                Nevin M. Gewertz
                                                Rebecca T. Horwitz
                                                BARTLIT BECK LLP
                                                54 W. Hubbard Street, Suite 300
                                                Chicago, Illinois 60654
                                                Tel.: 312-494-4400
                                                Fax: 312-494-4440
                                                nevin.gewertz@bartlitbeck.com
                                                rebecca.horwitz@bartlitbeck.com

                                                Meg E. Fasulo
                                                BARTLIT BECK LLP
                                                1801 Wewatta Street, Suite 1200
                                                Denver, Colorado 80202
                                                Tel.: 303-592-3100
                                                Fax: 303-592-3140
                                                meg.fasulo@bartlitbeck.com

                                                Counsel for Plaintiff




                                              26
